DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 14, 16, and 19 are objected to because of the following informalities:  
Only the first letter of a claim should be capitalized, in lines 2, 4, and 7 of claims 1, 14, and 19.
In line 2 of claims 5 and 16 and in the last line of claim 19, it appears that “angles” should be changed to --angled--. It is noted that “angled” is considered to have a different meaning than --at an angle--, since this angle could be zero degrees.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that claims 2, 5-13, and 16-18 are also rejected, 
The limitation “the assembled and interconnected boxes” in the last line of claim 1 lacks proper antecedent basis in the claim.
Claim 3 is rendered indefinite by the language thereof. In particular, claim 2 has set forth that the receiving tabs “each have a hinge”, i.e., one tab has one hinge. Thus, in claim 3 when it is recited that “the receiving tabs have hinges”, i.e., it is unclear whether a tab has more than hinge, it is unclear whether the hinges of claim 3 are referring back to the hinge set forth in claim 2. Further, claim 1 has set forth that the hinge (of the locking tab) is “on one end” (see 5 of claim 1), and thus the structural relationship of claim 3, where the claim recites “on an opposite side” (in line 2), is unclear. In particular, it is unclear where the “opposite side” is located, since there is no relative structure recited, and therefore, one cannot properly ascertain the orientation of the locking and receiving tabs. It is unclear whether the “end” of claim 1 is the “side” in claim 3. However, it is noted that using the term “end” in claim 3 would still blur the metes and bounds, since the structural orientation is lacking. This rejection is also applicable to claim 14, where “on one end” is set forth in line 5 and “on an opposite side” is recited in the second to last line thereof.
The language of claim 4 blurs the metes and bounds of the claim thereby rendering the claim indefinite. The recitation “are moved” in line 2 appears to be lacking structure or a function that would cause the tab to actually move. Thus, the structural orientation and relationship between the elements is unclear, thereby making it unclear what is meant by “partially return to an original position”. This rejection is also applicable to claim 15. Further, with respect to claims 4 and 15, an “original position” has not defined and thus the structural relationship between the elements therein is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,427,907 (Espinoza et al. ‘907).
With respect to claim 1, Espinoza et al. ‘907 disclose a point of sale display (see Figure 5) comprising at least two (50 and 51) stacked product transport boxes each having a planar bottom (e.g., 50 has bottom 53) and planar top (e.g., 51 has top 53); at least a pair of locking tabs (50 has a pair 54, 54, as at the front left corner and rear right corner on bottom 53, and 51 has a pair 57, 57, as at the front right corner and left rear corner on top 53 - see column 5, lines 52-54, i.e., “slots 55 can… be perforated to allow cutouts 57 to fold inward… downward”, and thus, this considered to define the claimed “tabs”) on one of the planar bottom or planar top (53) of each box, (50, 51), each locking tab (54, 54 or 57, 57) having a hinge on one end (54 has hinge 58, and 57 can be folded “inward and downward”, and thus, would define the claimed “hinge’) and sides (unnumbered - see shape of 54 and 57 in Figure 5) extending from the hinge; at least a pair of receiving openings (50 has openings, i.e., at the locations of 54, 54 as at the front right corner and left rear corner on 53, when 54, 54 are folded outwards and downwards, and 51 has openings, i.e., at the location of 57, 57 as at the front left corner with respect to claim 2, wherein the pair of receiving openings (57, 57 at the front left and right rear corners on 51) are formed by receiving tabs (i.e., see column 5, lines 52-54, i.e., “slots 55 can… be perforated to allow cutouts 57 to fold inward… downward”, and thus, this considered to define the claimed “tabs”, and 54, 54 are “tabs” as disclosed) each having a hinge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 6; and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. ‘907, alone.
With respect to claim 6, the display is a free standing unit.
With respect to claim 14, Espinoza et al. ‘907 disclose the point of sale display, as advanced above, comprising the at least two stacked product transport boxes (50, 51) each having a planar bottom and planar top (53, as advanced above, with respect to claim 1); the at least a pair of locking tabs (50 has a pair 54, 54, as at the front left corner and rear right corner on bottom 53, and 51 has a pair 57, 57, as at the front right corner and left rear corner on top 53 - see column 5, lines 52-54, i.e., “slots 55 can… be perforated to allow cutouts 57 to fold inward… downward”, and thus, this considered to define the claimed “tabs”) on one of the planar bottom or planar top (53) of each box, (50, 51), each locking tab (54, 54 or 57, 57) having a hinge on one end (54 has hinge 58, and 57 can be folded “inward and downward”, and thus, would define the claimed “hinge’) and sides (unnumbered - see shape of 54 and 57 in Figure 5) extending from the hinge; at least a pair of receiving openings (50 has openings, i.e., at the locations of 54, 54 as at the front right corner and left rear corner on 53, when 54, 54 are folded outwards and downwards, and 51 has openings, i.e., at the location of 57, 57 as at the front left corner and right rear corner on 53, when 57, 57 are folded inwards and downwards) on one of the planar bottom (53) or planar top (53) of each box (50, 51), wherein each receiving opening is formed by receiving tabs (i.e., see column 5, lines 52-54, i.e., “slots 55 can… be perforated to allow cutouts 57 to fold inward… downward”, and thus, this considered to define the claimed “tabs”, and 54, 54 are “tabs” as disclosed) each having a hinge, wherein each of the receiving openings on one of the stacked boxes align (e.g., tab 54 at the front left corner on 50 aligns with the opening 57 at the 
The claims differ from Espinoza et al. ‘907 in requiring the receiving tabs to have hinges on an opposite side from the location of the hinges of the associated locking tabs (claims 3 and 14).
Espinoza et al. ‘907 disclose that the receiving tabs can be formed such that “slots 55 can… be perforated to allow cutouts 57 to fold inward… downward”, and thus, a hinge would inherently be defined, as where the portion 57 meets the element 53. However, Espinoza et al. ‘907 does not disclose where such a hinge is formed, e.g., as at the location opposite numeral 55 at the front left corner of 51 in Figure 5, since 55 is the disclosed slot. But it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the hinge could be formed, as at the location opposite numeral 55 at the front left corner of 51 in Figure 5, and thus such a hinge would be at disposed on an “opposite” side of the hinge (58) of the associated locking tabs (54), thereby increasing ease in manufacture (see MPEP 2144.04(V)(C), regarding rearrangement of parts).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. ‘907 as applied to claims 1-3, 6; and 14 above, and further in view of U.S. Patent No. 5,364,021 (Munk ‘021).
Espinoza et al. ‘907 disclose the display as advanced above, but fails to disclose the hinges on at least two of the locking tabs to be angled relative to each other.
Munk ‘021 teaches fabrication of tabs (as at 82 and 80) having hinges (as at 84) angled relative to one another, and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated at least two of the hinges on the locking tabs angled to one another, thus increasing ease in manufacture and use. It is noted that a function or reason .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. ‘907 as applied to claims 1-3, 6; and 14 above, and further in view of U.S. Patent Application Publication No. 2007/0246398 (Pedler ‘398).
Espinoza et al. ‘907 disclose the display as advanced above.
The claims differ from Espinoza et al. ‘907 in requiring: (a) a base (claim 7), or (b) a tray (claim 8).
With respect to (a) and (b), Pedler ‘398 teaches a freestanding display unit comprising a base (64) or a tray (64), i.e., element 64 has been used to define both the base and tray which is permissible since the claimed combination does not require both.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the display of Espinoza et al. ‘907 with the base or tray of Pedler ‘398, for increased stability of the display.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. ‘907 as applied to claims 1-3, 6; and 14 above, and further in view of U.S. Patent No. 7,607,566 (Philips et al. ‘566).
Espinoza et al. ‘907 disclose the display as advanced above, whereby with respect to claim 10, the boxes are six sided storage boxes.
The claims differ from Espinoza et al. ‘907 in requiring: (a) the boxes to be flat pack cardboard boxes (claim 9); (b) the boxes to include inner flaps on the planar bottom and planar top of each box wherein at least one inner flap includes an access opening aligned with one of the locking tabs or 
With respect to (a)-(d), Philips et al. ‘566 teach boxes which are flat (see Figure 1) pack cardboard boxes (see column 1, lines 59 to column 2, line 3); the boxes include inner flaps on the planar bottom (26 - see Figure 5) and planar top (32 - see Figure 4) of each box wherein at least one inner flap (28) includes an access opening (40) aligned with one of the locking tabs (42); each box includes a knock out panel (34); and  each box to include access ports (40) allowing the user to access and deploy the locking tabs (42).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the boxes of Espinoza et al. ‘907 as having the claimed features, taught by Philips et al. ‘566, for increased ease in assembly.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. ‘907 in view of Munk ‘021.
With respect to claim 19, Espinoza et al. ‘907 disclose the point of sale display comprising the at least two stacked product transport boxes (50, 51) each having a planar bottom (e.g., 50 has bottom 53) and planar top (e.g., 51 has top 53); the at least a pair of locking tabs (50 has a pair 54, 54, as at the front left corner and rear right corner on bottom 53, and 51 has a pair 57, 57, as at the front right corner and left rear corner on top 53 - see column 5, lines 52-54, i.e., “slots 55 can… be perforated to allow cutouts 57 to fold inward… downward”, and thus, this considered to define the claimed “tabs”) on one of the planar bottom or planar top (53) of each box, (50, 51), each locking tab (54, 54 or 57, 57) having a hinge on one end (54 has hinge 58, and 57 can be folded “inward and downward”, and thus, would define the claimed “hinge’) and sides (unnumbered - see shape of 54 and 57 in Figure 5) extending from the hinge; the least a pair of receiving openings (50 has openings, i.e., at the locations 
The claim differs from Espinoza et al. ‘907 in requiring the hinges on at least two of the locking tabs to be angled relative to each other.
Munk ‘021 teaches fabrication of tabs (as at 82 and 80) having hinges (as at 84) angled relative to one another, and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated at least two of the hinges on the locking tabs angled to one another, thus increasing ease in manufacture and use. It is noted that a function or reason has been stated in the claim as to the purpose of such and thus manufacturing the hinges “angled” is considered to be obvious.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. ‘907 in view of Munk ‘021 as applied to claim 19 above, and further in view of Philips et al. ‘566.
Espinoza et al. ‘907 disclose the display as advanced above, but fails to disclose access ports allowing the user to access and deploy the locking tabs.
 Philips et al. ‘566 teach boxes which are flat (see Figure 1) pack cardboard boxes (see column 1, lines 59 to column 2, line 3); the boxes include inner flaps on the planar bottom (26 - see Figure 5) access ports (40) allowing the user to access and deploy the locking tabs (42).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the boxes of Espinoza et al. ‘907 as having the access ports (40), as taught by Philips et al. ‘566, for increased ease in assembly.

Allowable Subject Matter
Claims 4; and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; and claims 16-18 are objected to as being dependent upon a rejected base claim.
While claims 3 and 14 have been rejected under Section 103 with Espinoza et al. ‘907, alone, i.e., the Examiner has indicated that it would be obvious to fabricate the elements such that the hinges are on opposite sides, but this indication is considered to only be applicable to the actual structure. In other words, rearranging the elements to have the hinges on opposite sides, as claimed in claims 3 and 14, is considered to be obvious, but how the elements interact with one another is not considered to be obvious, barring a teaching of such. Thus, with respect to claims 4 and 15, the prior art of record fails to show, suggest, or provide rationale for how the receiving tabs interact with the locking tabs, and “return to an original positon” (i.e., note the Section 112 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 2, 2022